Exhibit 10.2

FHLBank San Francisco

2009 PRESIDENT’S INCENTIVE PLAN

PLAN PURPOSE

To optimize individual and Bank performance in accomplishing Board-approved
goals and objectives.

PLAN OBJECTIVES

To motivate the Bank President to exceed individual and Bank goals that support
the business plan and long-term strategic plan. To attract and retain an
outstanding executive by providing a competitive total compensation program,
including an annual incentive award opportunity.

ELIGIBILITY

The 2009 participant is the Bank President.

The Bank President must be employed by the Bank through December 31st to be
eligible for an incentive award under the 2009 plan. A Bank President hired,
promoted, or who takes a leave of absence during the plan year is eligible to
participate on a pro-rata basis.

INCENTIVE GOALS AND MEASURES

Incentive Goals

For the Bank President there are individual and Bank goals, which are weighted.
The individual goals support the Bank-wide goals and objectives.

The four Bank goals for 2009 are:

 

1. 2009 Risk Management Goal: Enhance the financial and credit risk management,
internal controls, and financial reporting frameworks to better align them with
an extended period of housing and mortgage market distress that may lead to
member failures and credit stress in the Bank’s MBS portfolio, and to meet the
best practices operating strategy of the Bank.

 

2. 2009 Potential Dividend Spread Goal: Target Potential Dividend Spread of 250
basis points.

 

3. 2009 Community Investment Goal: Effectively execute community investment
programs and initiatives.

 

4. 2009 Advances Volume Goal: Achieve a target advances volume of $[*] average
daily balance.

An outline of the Bank and individual goal weights and measures is attached as
Exhibit A.

Actual achievement of Bank goals is subject to adjustment for changes resulting
from movements in interest rates, changes in financial strategies or policies,
any significant change in Bank membership, as well as other factors determined
by the Board.

Incentive Goal Achievement Measures

The plan rewards levels of goal achievement, as follows:

 

Achievement Level    Measure Definition

200% of target

   The most optimistic achievement level that far exceeds levels forecasted from
expected business.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

150% of target    An optimistic achievement level that exceeds levels forecasted
from expected business. Target (100%)    Performance that is expected under the
Bank’s Plan. Threshold (75% of target)    Minimum level of performance that must
be achieved for awards to be paid.

The percentages above represent aggregated achievement levels, not percentages
of base pay.

INCENTIVE AWARD POOL

The Board approves an incentive award pool for the Bank’s executive officers at
the beginning of the plan period. A portion of the award pool may be allocated
to the Bank President at the end of the plan period based upon overall goal
achievement levels.

AWARD DETERMINATION

Any award will be based on success in achieving the individual and Bank goals,
and on the overall performance of the President, and is at the sole discretion
of the Board of Directors. At yearend, accomplishments will be assessed and a
percentage of achievement will be determined for each goal.

 

Percentage of Achievement Scale      Achievement Levels

0% - 200%

     200%    = Far Exceeds Target      150%    = Exceeds Target      100%    =
Target      75-99%    = Threshold

For each goal, the percentage of achievement will be multiplied by the
applicable weights. Each weighted achievement will then be added to determine
the total weighted achievement. The basis for any award opportunity is total
weighted achievement. Performance from 75-99% (threshold level) is below the
target achievement level and, therefore, may result in an award less than one
granted for achieving the target level. Performance below the threshold
achievement level normally will not result in an incentive award. The Board of
Directors has full discretion to modify any and all incentive payments.

APPROVAL OF INCENTIVE AWARDS

The incentive award is approved by the Board of Directors prior to payment. The
Board of Directors has full discretion to approve any award, including an award
for achievement below 75% total weighted achievement. Awards will be considered
by the Board of Directors at the January 2010 Board meeting or as soon
thereafter as reasonably practicable.

PLAN ADMINISTRATION AND IMPLEMENTATION

The Board of Directors oversees the administration and interpretation of the
Plan.

Payments under this plan are subject to approval by the Board of Directors. Any
awards will be distributed as soon as administratively possible following the
effective date of Board approval. All compensation and incentive plans are
subject to review and revision at the Bank’s discretion. Such plans are reviewed
regularly to ensure they are competitive and equitable. Executive Officer
compensation and benefit programs are subject to Federal Housing Finance Agency
review and oversight, and payments made under such programs may be subject to
the Agency's approval under applicable laws and regulations in effect from time
to time.



--------------------------------------------------------------------------------

EXHIBIT A

2009 Risk Management Goal [Segment Weight = 50%]

Qualitative assessment at yearend by Board of Directors.

2009 Potential Dividend Spread Goal

 

Segment

Weight

   

75% Goal

Achievement

Measure

   

100% Goal

Achievement

Measure

   

150% Goal

Achievement

Measure

   

200% Goal

Achievement

Measure

  25 %    2.00 %    2.50 %    3.00 %    3.50 % 

2009 Community Investment Goal

 

    

Segment

Weight

   

75% Goal

Achievement

Measure

 

100% Goal

Achievement

Measure

 

150% Goal

Achievement

Measure

 

200% Goal

Achievement

Measure

CIP/ACE/HPA advances and letters of credit (# of members)

  6 %    [*]   [*]   [*]   [*]

Technical Assistance

  6 %    [*]   [*]   [*]   [*]

Community Investment grant program participation (# of members)

  8 %    [*]   [*]   [*]   [*]

Total Community Investment Goal

  20 %                 

2009 Advances Volume Goal

 

Member Segment   

Segment

Weight

   

75% Goal

Achievement

Measure

  

100% Goal

Achievement

Measure

  

150% Goal

Achievement

Measure

  

200% Goal

Achievement

Measure

Members with CQRs 1-5

   5 %    $[*]


(avg. daily balance)

   $[*]


(avg. daily balance)

   $[*]


(avg. daily balance)

   $[*]


(avg. daily balance)

2009 President Goal Weights

 

     President        

Corporate

Goal

Weights

   

Goal Weight

(includes individual

goals)

 

Individual

   N/A      10 % 

Risk Management

   50 %    45 % 

Potential Dividend Spread

   25 %    22.5 % 

Community Investment

   20 %    18 % 

Advances Volume

   5 %    4.5 % 

Total

   100 %    100 % 

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.